Exhibit 10.14

 

AMENDED AND RESTATED

 

SCIENTIFIC GAMES CORPORATION

 

2002 EMPLOYEE STOCK PURCHASE PLAN

 

(Amended and Restated as of December 16, 2005)

 

SECTION 1.           PURPOSE OF PLAN

 

(a)           The purpose of the Scientific Games Corporation 2002 Employee
Stock Purchase Plan is to provide Eligible Employees with the opportunity to
purchase Common Stock of the Company by means of voluntary, systematic payroll
deductions and thereby acquire an interest in the future of the Company.

 

(b)           It is the intention of the Company that the Plan qualify as an
“employee stock purchase plan” under Section 423 of the Code.  The provisions of
the Plan shall be construed so as to comply in all respects with the
requirements of the Code applicable to employee stock purchase plans.

 

SECTION 2.           DEFINITIONS

 

                “Board of Directors” means the Board of Directors of Scientific
Games Corporation.

 

                “Closing Price” of the Stock means, on any business day, the
last sale price for a share of such Stock as reported on the principal market on
which the Stock is traded.

 

                “Code” means the Internal Revenue Code of 1986, as amended.

 

                “Committee” means the Compensation Committee of the Board of
Directors or a committee duly authorized by the Board of Directors to administer
the Plan.

 

              “Company” means Scientific Games Corporation.

 

                “Compensation” means the Participant’s base wages, or base
salary, as applicable, (not including any bonuses, commissions or similar
payments) and shall include (and all calculations based upon the Participant’s
Compensation shall include) all amounts that would be included in the
Participant’s taxable income as base wages or base salary but for the fact that
such amount was contributed to a qualified plan pursuant to an elective deferral
under Section 401(k) of the Code or contributed under a salary reduction
agreement pursuant to Section 125 of the Code or deferred pursuant to a
non-qualified deferred compensation plan, in each case, to the full extent
permitted by law and applicable regulations, if any.

 

                “Eligible Employee” means an employee of the Company or a
Subsidiary who meets the eligibility requirements set forth in Section 5 hereof.

 

                “Option Period” means each of the periods pursuant to Section 6
of this Plan during which this Plan remains in effect.

 

                “Options” shall mean a right to purchase shares of Stock
pursuant to this Plan.

 

                “Participant” shall have the meaning set forth in Section 6 of
this Plan.

 

                “Plan” means this Amended and Restated 2002 Employee Stock
Purchase Plan.

 

1

--------------------------------------------------------------------------------


 

                “Specified Percentage” shall have the meaning set forth in
Section 7(a) of this Plan.

 

                “Stock” means the Class A Common Stock, $.01 par value per
share, of the Company.

 

                “Subsidiary” means a “subsidiary corporation” as defined in
Section 424(f) of the Code that the Board of Directors has designated as a
subsidiary whose employees are, subject to the specific requirements of the
Plan, eligible to participate in the Plan.

 

SECTION 3.           ADMINISTRATION OF PLAN

 

The Plan shall be administered by the Committee. The Committee shall have the
right to determine all questions regarding the interpretation and application of
the provisions of the Plan and to make, administer, and interpret such rules and
regulations as it deems necessary or advisable with respect to the Plan. The
Committee’s decisions will be final and binding.  At the request of the
Committee, the Company may appoint a “Plan Administrator” to carry out the
ministerial functions necessary to implement the decisions and actions of the
Committee with respect to any offering under the Plan.

 

SECTION 4.           STOCK

 

Under the Plan, there is available an aggregate of 1,000,000 shares of Stock
(subject to adjustment as provided in Section 17) for sale pursuant to the
exercise of Options granted under the Plan to Eligible Employees. The Stock to
be delivered upon exercise of Options under the Plan may be either shares of
authorized but unissued Stock or shares of reacquired Stock, as the Board of
Directors may determine. With respect to the offering applicable to an Option
Period, the Committee will specify the number of shares to be made available and
such other terms and conditions not inconsistent with the Plan as may, in the
opinion of the Committee, be necessary or appropriate; provided, however, that
absent action by the Committee, the maximum number of shares then available for
purchase under the Plan shall be offered in each Option Period.  All shares
included in any offering under the Plan in excess of the total number of shares
for which Options are granted hereunder and all shares with respect to which
Options granted hereunder which are not exercised or are cancelled or deemed to
be cancelled as provided herein shall continue to be reserved for the Plan and
shall be available for inclusion in any subsequent offering under the Plan.

 

SECTION 5.           ELIGIBLE EMPLOYEES

 

(a)           Except as otherwise provided below, each individual who is an
employee of the Company or a Subsidiary, who has a customary working schedule of
at least twenty (20) hours per week, and who has been an employee of the Company
or a Subsidiary for at least one year will be eligible to participate in the
Plan.

 

(b)           Any employee who, immediately after the grant of an Option, would
own or be considered to own (in accordance with the provisions of Sections 423
and 424(d) of the Code) stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or a
subsidiary of the Company will not be eligible to receive an Option pursuant to
the Plan.

 

(c)           The Plan will be operated in compliance with the limitations on
purchases of stock contained in Section 423(b)(8) of the Code, as described in
Section 8.

 

2

--------------------------------------------------------------------------------


 

SECTION 6.           OPTION PERIODS; METHOD OF PARTICIPATION

 

(a)           Unless the Board of Directors determines otherwise, an offering of
shares under the Plan shall be made with respect to each Option Period during
which the Plan remains in effect. Each Option Period shall be of six-months
duration. Each Option Period shall commence on either January 1 or July 1 of the
calendar year.

 

(b)           Each person who will be an Eligible Employee on the first day of
an Option Period may elect to participate in the Plan by executing and
delivering, within a reasonable time frame prior to the first day of the Option
Period as specified by the Committee, a payroll deduction authorization form in
accordance with Section 7. Such employee will thereby become a participant
(“Participant”) in the Plan for that Option Period and each subsequent Option
Period unless he or she withdraws from participation in the Plan in accordance
with Section 12.

 

SECTION 7.           PAYROLL DEDUCTION AMOUNTS AND PROCEDURES

 

(a)           The payroll deduction authorization form completed by the
Participant will request withholding by means of payroll deductions from
Compensation payable during the applicable Option Period at a rate, expressed as
a whole percentage, of not less than 1%, except as provided in Section 7(b), nor
more than 15% of his or her Compensation payable during the applicable Option
Period (based on rate in effect on the first day of the applicable Option
Period) (the “Specified Percentage”). The amount equal to the Specified
Percentage of the Participant’s Compensation for the applicable Option Period
will be withheld from the Participant’s Compensation in installments over the
term of the Option Period (one installment each pay period during the Option
Period, with the amount of the installments to be as nearly equal as is
practicable, subject to adjustment resulting from a change in the Specified
Percentage as permitted in Section 7(b) below). Such withheld amounts will be
credited to a withholding account for the Participant. The Participant’s payroll
deduction authorization will remain in effect until amended by the Participant
in accordance with Section 7(b) or Section 7(c), or until the Participant
withdraws from the Plan in accordance with Section 12.

 

(b)           As of the April 1 or October 1 which marks the first day of the
second three months of any Option Period, a Participant may, subject to the
provisions set forth elsewhere in this Plan, elect to decrease by one or more
whole percentages (including to zero) the Specified Percentage of his or her
payroll deductions for the current Option Period by delivering written notice to
the Company of such election within a reasonable time period before such April 1
or October 1 date, as applicable, as specified by the Committee. The reduction
in the Specified Percentage will take place as of the applicable April 1 or
October 1 date or as soon thereafter as practicable, as determined by the
Company, and will remain in effect for the subsequent Option Periods unless
amended in accordance with Section 7(c) or the Participant withdraws from the
Plan in accordance with Section 12. If a Participant elects to reduce his or her
contribution rate to zero percent, amounts contributed to the Plan during the
first three months of the Option Period will be used to purchase shares at the
end of the Option Period but no further contributions will be made during the
balance of the Option Period or from subsequent Option Periods unless the
Participant completes a new authorization form in accordance with Section 6(a).

 

(c)           A Participant may increase (but not above 15%) or reduce (but not
below 1%) the Specified Percentage of his or her payroll deduction authorization
for a future Option Period by written notice delivered to the Company, within a
reasonable time period specified by the Committee, prior to the first day of the
Option Period as to which the change is to be effective.

 

SECTION 8.           GRANT OF OPTIONS

 

Each person who is a Participant on the first day of an Option Period will as of
such day be granted an Option for such Option Period.  Such Option will be for
the number of whole shares of Stock to be

 

3

--------------------------------------------------------------------------------


 

determined by dividing (i) an amount equal to 15% of such Participant’s
Compensation payable or projected to be payable during the applicable Option
Period at the rate in effect on the first day of the applicable Option Period by
(ii) 85% of the fair market value of a share of the Stock as of the first day of
the Option Period and disregarding any fractional interest.

 

In the event the total maximum number of shares for which Options would
otherwise be granted in accordance with this Section 8 under any offering
hereunder exceeds the number of shares offered or available under the Plan, the
Company shall reduce the maximum number of shares for which Participants may be
granted Options to allot the shares available in such manner as it shall
determine, but generally pro rata, and shall grant Options to purchase only for
such reduced number of shares.  In such event, the payroll deductions to be made
pursuant to the authorizations therefor shall be reduced accordingly (without
regard to the otherwise applicable minimum contributions) and the Company shall
give written notice of such reduction to each Participant affected thereby.

 

Notwithstanding the foregoing, no Participant may be granted an Option to
purchase shares under the Plan which permits his or her right to purchase Stock
under the Plan and all other stock option plans of the Company pursuant to
Section 423 of the Code to accrue at a rate which exceeds in any one calendar
year $25,000 of the fair market value of such Stock (determined as of the first
day of the applicable Option Period).

 

SECTION 9.           PURCHASE PRICE

 

The purchase price of Stock issued pursuant to the exercise of an Option will be
85% of the fair market value of the Stock at the time at which the Option is
deemed exercised.  Unless the Board of Directors determines otherwise in good
faith, fair market value on any given day will mean the Closing Price of the
Stock on such day (or, if there was no Closing Price on such day, the latest day
prior thereto on which there was a Closing Price).  A good faith determination
by the Board of Directors as to fair market value shall be final and binding.
The purchase price for shares purchased pursuant to the Plan will be payable
only by means of payroll deductions as provided herein.

 

SECTION 10.         EXERCISE OF OPTIONS

 

(a)           Each employee who is a Participant in the Plan on the last day of
an Option Period will be deemed on such day to have exercised, to the extent of
such Participant’s withholding, the Option granted to him or her for that Option
Period.  The exercise shall be for the purchase of the maximum number of whole
shares of Stock subject to the Option which can be purchased with the entire
withholding amount in the Participant’s account, but not to exceed the number of
shares determined under Section 8.  In the event that the amount of the
Participant’s withholding is in excess of the total purchase price of the Stock
so issued, the balance of the account shall be returned to the Participant,
provided, that if such excess amount is less than the purchase price of one
share of Stock, such excess amount shall be retained by the Company in the
Participant’s withholding account and shall be available for application toward
the purchase price of shares of Stock in a subsequent Option Period.  The entire
balance of the Participant’s withholding account following the final Option
Period shall be returned to the Participant.

 

(b)           As promptly as practicable after the end of the Option Period, the
Company will deliver the shares purchased upon exercise of the Option to a
brokerage firm, as may be designated by the Committee from time to time, which
will hold shares in individual accounts established for the benefit of each
Participant. The brokerage account may be in the name of the Participant or, if
such Participant so indicates on the appropriate form, in the Participant’s name
jointly with another person, with right of survivorship.

 

4

--------------------------------------------------------------------------------


 

(d)           Notwithstanding anything herein to the contrary, the obligation of
the Company to issue and deliver shares of Stock under the Plan is subject to
the approval required of any governmental authority in connection with the
authorization, issuance, sale or transfer of said shares of Stock, to any
requirements of any national securities exchange applicable thereto, and to
compliance by the Company with other applicable legal requirements in effect
from time to time, including without limitation any applicable tax withholding
requirements.

 

SECTION 11.         USE OF FUNDS; NO FRACTIONAL SHARE INTERESTS

 

(a)           All payroll deductions received or held by the Company under the
Plan may be used by the Company for any corporate purpose and the Company shall
not be obligated to segregate such payroll deductions; provided, however, that
the Company may elect, at its sole discretion, to segregate such payroll
deductions for the benefit of Participants. Until paid over to the applicable
Participant or used to purchase shares of Stock as provided hereunder, the
amount of each Participant’s payroll deductions in connection with any
applicable offering shall represent an indebtedness of the Company to such
Participant.

 

(b)           No interest will be payable on withholding accounts; provided,
however, that the Company may elect, at its sole discretion, to pay interest on
such withholding accounts on a non-discriminatory basis at a market rate of
interest calculated pursuant to procedures established by the Company, all as
determined in good faith by the Committee in its sole discretion.

 

(c)           No fractional shares or fractional share interests will be issued
or credited to a Participant’s account under this Plan.

 

SECTION 12.         WITHDRAWAL AND CANCELLATION

 

(a)           A Participant who holds an Option under the Plan may at any time
prior to exercise thereof under Section 10 withdraw from participation in the
Plan by written notice delivered to the Company.  Upon such withdrawal, the
Participant shall cease to be a Participant, such Option shall be deemed
cancelled in its entirety, and the balance in his or her withholding account
will be returned to him or her as soon as practicable.

 

(b)           If a Participant reduces to zero his or her future payroll
deductions with respect to the then current Option Period pursuant to Section
7(b), the Participant shall continue to be a Participant for such Option Period
unless the Participant elects by notice in writing to the Company to withdraw
from participation in the Plan as provided in Section 12(a). The Participant’s
reduction to zero, however, will be treated as an election by the Participant to
withdraw from the Plan with respect to subsequent Option Periods.

 

(c)           Any Participant who withdraws from participation in the Plan as
provided herein may, as of the beginning of a subsequent Option Period, again
become a Participant in accordance with Section 6 of this Plan.

 

(d)           If a Participant’s payroll deduction terminates for any reason not
otherwise provided for in this Section 12, the Participant will be deemed to
have withdrawn from participation in the Plan, his or her Option shall be
cancelled in its entirety, and the balance in his or her withholding account
will be returned to him or her as soon as practicable.

 

SECTION 13. TERMINATION OF EMPLOYMENT

 

Subject to Section 14, upon the termination of a Participant’s service with the
Company or a Subsidiary for any reason, such person will cease to be a
Participant, and any Option held by such Participant under

 

5

--------------------------------------------------------------------------------


 

the Plan will be deemed cancelled, the balance of his or her withholding account
will be returned to him or her, and such person will have no further rights
under the Plan.

 

SECTION 14.         DESIGNATION OF BENEFICIARY; DEATH OF PARTICIPANT

 

(a)           A Participant may file a written designation of a beneficiary who
is to receive any shares of Stock and cash to the Participant’s credit under the
Plan in the event of such Participant’s death prior to delivery to him or her of
any such shares and cash.  Such designation of beneficiary may be changed by the
Participant at any time by written notice.  Upon the death of a Participant and
upon receipt by the Company of proof of the identity and existence at the
Participant’s death of a beneficiary validly designated by the Participant under
the Plan, the Company shall deliver such shares and cash to such beneficiary. 
In the event of the death of a Participant and in the absence of a beneficiary
validly designated under the Plan who is living at the time of such
Participant’s death, the Company shall deliver such shares and cash to the
executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the actual knowledge of the
Company) the Company shall deliver such shares and cash to the applicable court
having jurisdiction over the administration of such estate.  No designated
beneficiary shall, prior to the death of the Participant by whom he or she has
been designated, acquire any interest in the shares or cash credited to the
Participant under the Plan.

 

(b)           In the event of the death of a Participant, any Option held by the
Participant at such time shall be deemed to be immediately canceled and any cash
and/or Stock credited to the Participant under the Plan will be delivered to his
or her designated beneficiary or, in the absence of a living designated
beneficiary, his or her estate as soon as practicable after the end of the
current Option Period.

 

SECTION 15.         PARTICIPANT’S RIGHTS NOT TRANSFERABLE

 

All Participants will have the same rights and privileges under the Plan;
provided, that the use of Compensation (which varies among Eligible Employees)
as the basis for determining the number of shares for which an Eligible Employee
electing to participate in an offering under the Plan may be granted an Option
shall not be construed to create a difference in such rights and privileges so
long as each Eligible Employee has the right to elect the same percentage of his
Compensation as a payroll deduction under Section 7.  Each Participant’s rights
and privileges with respect to any Option may be exercisable during the
Participant’s lifetime only by him or her, and may not be sold, pledged,
assigned, or transferred in any manner.  In the event any Participant violates
the terms of this Section, any Option held by such Participant may be terminated
by the Company and, upon return to the Participant of the balance of his or her
withholding account, all his or her rights under the Plan will terminate.

 

SECTION 16.         EMPLOYMENT RIGHTS AND STOCKHOLDER RIGHTS

 

(a)           Nothing contained in the provisions of the Plan will be construed
to give to any employee the right to be retained in the employ of the Company or
a Subsidiary or to interfere with the right of the Company or a Subsidiary to
discharge any employee at any time. The loss of existing or potential profit in
Options will not constitute an element of damages in the event of termination of
employment for any reason, even if the termination is in violation of an
obligation to the Participant.

 

(b)           An Eligible Employee shall have no rights as a stockholder with
respect to shares subject to an Option issued hereunder until such Option has
been exercised and shares issued in accordance with the terms of the Plan.

 

6

--------------------------------------------------------------------------------


 

SECTION 17.         CHANGE IN CAPITALIZATION

 

In the event of any change in the outstanding Stock of the Company by reason of
a stock dividend, spin-off, recapitalization, merger, consolidation,
reorganization, or other capital change, after the effective date of this Plan,
the aggregate number of shares available under the Plan, the number of shares
under Options granted but not exercised, and the Option price will be
appropriately adjusted in the manner determined by the Committee, in its sole
discretion.

 

SECTION 18.         AMENDMENT AND TERMINATION OF PLAN

 

(a)           The Company reserves the right at any time or times to amend the
Plan to any extent and in any manner it may deem advisable by proper action of
the Board of Directors; provided, however, that any amendment relating to the
aggregate number of shares which may be issued under the Plan (other than an
adjustment provided for in Section 17 of this Plan) or to the employees (or
class of employees) eligible to receive Options under the Plan will have no
force or effect unless it is approved by the shareholders of the Company within
twelve months of its adoption; and provided further, that no such amendment
shall make any change in any Option theretofore granted which would adversely
affect the rights of any Participant without the express written consent of such
Participant.

 

(b)           The Plan shall terminate: (i) automatically when all the Stock
reserved for the purposes of the Plan has been purchased or (ii) as of the
conclusion of any Option Period, as the Board, acting in its sole discretion
prior to the last day of such Option Period, shall specify.

 

SECTION 19. GOVERNMENTAL APPROVALS OR CONSENTS

 

The Board of Directors may make such changes in the Plan and include such terms
in any offering under the Plan as may be necessary or desirable, in the opinion
of counsel, so that the Plan will comply with the rules and regulations of any
governmental authority and so that Eligible Employees participating in the Plan
will be eligible for tax benefits under the Code or the laws of any state.

 

SECTION 20.         COSTS AND EXPENSES

No brokerage commissions or fees shall be charged by the Company in connection
with the purchase of shares of Stock by Participants under the Plan.  All costs
and expenses incurred in administering the Plan shall be borne by the Company.

 

 

IN WITNESS WHEREOF, the Company has caused this Amended and Restated Plan to be
executed on its behalf this 16th day of December, 2005.

 

 

SCIENTIFIC GAMES CORPORATION

 

 

 

 

 

By:

/s/ Martin E. Schloss

 

 

 

 

 

Its:

Vice President, General Counsel & Secretary

 

 

7

--------------------------------------------------------------------------------